Citation Nr: 0619645	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for the postoperative 
residuals of bilateral inguinal hernia.  

3.  Entitlement to service connection for hepatitis.  

4.  Entitlement to service connection for a kidney 
disability.  

5.  Entitlement to service connection for an appendectomy.  

6.  Entitlement to service connection for shingles.  

7.  Entitlement to service connection for a psychiatric 
disability.  

8.  Entitlement to a compensable evaluation for hemorrhoids.  



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1953 to March 1967 and earlier unverified active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The veteran does not currently have pneumonia, hepatitis, 
a kidney disorder, or a psychiatric disorder.  

2.  Shingles was not present in service or until years 
thereafter, and is not etiologically related to service.  

3.  The veteran has scars due to a bilateral herniorrhaphy 
performed in service.

4.  The veteran's hemorrhoids are not more than moderate.  




CONCLUSIONS OF LAW

1.  Chronic pneumonia was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  Postoperative residuals of bilateral inguinal hernia were 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

3.  Chronic hepatitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

4.  A kidney disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).    

5.  Residuals of an appendectomy were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).    

6.  Shingles was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

7.  A psychiatric disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

8.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence mailed in 
November 2003, prior to the initial adjudication of the 
claims, the RO provided the veteran with VCAA notice.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date element of any 
of the claims or the disability-rating element of the service 
connection claims, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is warranted for the postoperative residuals of 
bilateral inguinal hernia.  The initial-disability-rating and 
effective-date elements of the claim are not currently before 
the Board and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.  The Board has determined that none of the 
other benefits sought on appeal is in order. Consequently, no 
disability rating or effective date will be assigned as a 
result of the Board's decision, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was scheduled for appropriate examinations but 
failed to report for such examinations.  He has not indicated 
his willingness to report for the examinations if they were 
to be rescheduled.  In this regard, the Board notes that the 
Court has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The veteran has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


II.  Factual Background

Service medical records reflect that the was treated in 
January 1949 for acute infectious hepatitis.  In February 
1949 he received treatment for pneumonitis of the left lower 
lobe.  A February 1961 record notes that the veteran was seen 
complaining of family problems and insomnia.  The veteran was 
admitted to the hospital in May 1962 to undergo a bilateral 
inguinal hernioplasty.  On retirement examination in November 
1966, it was noted that the veteran had a history of 
recurrent kidney problems.  Renal calculus disease was 
diagnosed and treated in 1952, 1959, and 1961.  At the time 
of his 1966 retirement examination, the veteran was 
asymptomatic.  He indicated that he had not experienced 
symptoms of kidney problems since 1961.  Clinically, there 
was no current evidence of residual calculus disease and his 
urinary tract was within normal limits.  On the retirement 
examination, scars due to a bilateral herniorrhaphy were 
noted.  The retirement examination was otherwise negative for 
any pertinent abnormality.  

VA outpatient treatment records dated from March 1999 to 
December 2003 show that the veteran was seen on several 
occasions for post-herpetic neuralgia.  A November 1999 
record shows that the veteran was diagnosed with shingles 
from which he experienced minimal pain.  A February 2003 
record notes that the veteran had external hemorrhoids.  An 
April 2003 record notes that the veteran was status post 
hemorrhoidectomy in the 1970's with long standing occasional 
bright red blood per rectum secondary to hemorrhoids.  It was 
noted that the veteran was not very symptomatic due to 
hemorrhoids and had no anemia.  A December 2003 record notes 
that the veteran was diagnosed with external hemorrhoids with 
no more episodes of blood in his rectum.  A medical record 
dated later in December 2003 shows that the veteran related a 
history of nephrolithiasis, hemorrhoids and post-herpetic 
neuralgia.  The examiner noted that the veteran was extremely 
agitated and had flight of ideas but did not want to see a 
psychiatrist.  

The veteran was scheduled for VA examinations in December 
2004.  After failing to report for the December 2004 
examination, the veteran indicated that due to neurologic 
pain, he preferred an examination after May 2005, to avoid 
the cold weather.  However, the examinations were rescheduled 
for June 2005 but the veteran failed to report without 
explanation and without requesting that the examinations be 
rescheduled.  Consequently, the Board must decide the appeal 
based on the current record.  


III.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis

A.  Service Connection for the Postoperative Residuals of 
Bilateral Inguinal Hernia

Service medical records show that the veteran underwent 
surgery due to bilateral inguinal hernia and that the 
surgical scars remained at the time of his service retirement 
exam.  Accordingly, the Board concludes that service 
connection is warranted for the surgical scars.

B.  Other Service Connection Claims

Although service medical records document complaints 
pertaining to pneumonia, a hepatitis, and kidney problems, 
they do not establish chronicity of any of the disorders.  In 
addition, the service records are silent for clinical 
findings or complaints of an appendectomy, shingles or a 
nervous condition.  Moreover, there is no post-service 
medical evidence showing that the veteran has been found to 
have residuals of pneumonia, an appendectomy, hepatitis, a 
kidney disorder, or a psychiatric disorder.  In view of the 
absence of medical evidence showing that the veteran 
currently has any of these claimed disabilities, service 
connection for the claimed disabilities must be denied.

While the veteran has received ongoing post-service treatment 
for post-herpetic neuralgia and has been diagnosed with 
shingles, there are no service records which document the 
existence of the disorder during his period of active duty.  
Moreover, there is no medical evidence of a nexus between 
these claimed disabilities and the veteran's military 
service.  Accordingly, service connection must also be denied 
for these disabilities.

The Board has considered the veteran's statements but notes 
that as a lay person he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board has also considered the benefit-of-the-doubt doctrine 
but has determined that it is not applicable to these claims 
because the preponderance of the evidence is against the 
claims. 

IV.  Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

The veteran's hemorrhoids are currently evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which 
provides that a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

The veteran claims that he is entitled to a compensable 
rating for hemorrhoids; however, there is no evidence to show 
that the veteran's service-connected hemorrhoid disability 
warrants a compensable rating.  Treatment records have not 
shown any complaints or treatment of large or thrombotic 
hemorrhoids which are irreducible with excessive redundant 
tissue, evidencing frequent occurrences, nor is there any 
objective medical evidence of such.  Instead, the veteran has 
only complained of occasional rectal bleeding, which largely 
resolves without treatment.  He has never alleged, nor has 
medical evidence shown, that he has secondary anemia from the 
bleeding, or fissures associated with the hemorrhoids.  In 
addition, as noted earlier, the veteran failed to report for 
VA examinations scheduled in December 2004 and June 2005 
which would have provided information on the current status 
of his condition.  In this case, the evidence as a whole 
indicates that the veteran's hemorrhoids are no more 
moderate.  Therefore, the disability is appropriately 
assigned a noncompensable evaluation.  

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for 
hemorrhoids must be denied.  38 C.F.R. § 4.3 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the postoperative 
residuals of bilateral inguinal hernia is granted.  

Entitlement to service connection for pneumonia is denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for a kidney disability is 
denied.  

Entitlement to service connection for an appendectomy is 
denied.  

Entitlement to service connection for shingles is denied.  

Entitlement to service connection for psychiatric disability 
is denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


